order granting summary judgment dismissing the first cause in action No. 1, and granting summary judgment to plaintiff in action No. 2 was clearly proper since no facts were shown which could possibly raise a triable issue in view of the documentary evidence contained in the record. We go further, however, and hold that summary judgment should have been granted dismissing the second cause in action No. 1. In that cause of action plaintiff alleges that Zatz, with deliberate intent to damage and destroy the business which she had purchased, circulated among the customers a notice that he (Zatz) was engaged in another business. The notice itself however conclusively refutes plaintiff’s charge and it could not possibly be construed as an attempt to damage or destroy plaintiff’s business. Order modified so as to grant the motion to dismiss the second cause in action No. 1, and as thus modified, the order is affirmed, with $20 costs and disbursements. Settle order. Concur — Rabin, J. P., Frank, Valente and McNally, JJ.